Citation Nr: 0312999	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for impotence, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served more than 10 years of active duty, 
including a period from July 1972 to April 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2002, the Board informed the veteran that it was 
undertaking additional development of the issue of 
entitlement to an increased rating for impotence.  
Specifically, an additional VA examination was provided.  The 
Board notified the veteran by letter dated March 6, 2003 that 
the development had been completed.  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
invalidated the regulation that authorizes the Board to 
undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See, DAV v. Sec'y of Veterans 
Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  The veteran's representative, in a 
written brief presentation dated May 12, 2003, has waived RO 
consideration of evidence developed by the Board.  However, 
the Board has determined that a remand to the RO is required 
in order to comply with the Veterans Claims Assistance Act of 
2000.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information 


and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

The RO issued a Statement of the Case (SOC) in June 2000 and 
a Supplemental Statement of the Case (SSOC) in August 2000.  
The SOC and SSOC discussed the RO's conclusions as to why an 
increased rating for the veteran's impotence was not 
warranted.  The SOC and SSOC did inform the veteran of what 
evidence the RO had obtained, but the veteran has not been 
informed of the provisions of the VCAA.  In addition, the RO 
did not advise him as to what evidence he needed to submit to 
substantiate his claims and what evidence the RO would help 
him to obtain.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
veteran with regards to his claim.  

Therefore, this case must be remanded in order for the RO to 
provide the proper notifications under the VCAA.  In 
addition, the RO should readjudicate the veteran's claim and 
issue a Supplemental Statement of the Case (SSOC) if the 
benefit sought on appeal remains denied.  Accordingly, this 
case is remanded for the following additional development:

1.	The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional VA examination report from 
January 2003 that was obtained by the Board.  
The RO should then readjudicate the 
veteran's claim for an increased evaluation 
for impotence, currently rated as 
noncompensable If, after readjudication, any 
benefit on appeal remains denied, the RO 
should issue an SSOC explaining to the 
veteran and his representative, the 
rationale for the continued denial and 
giving them an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


